Title: Charles Storer to John Adams, 1 Feb. 1786
From: Storer, Charles
To: Adams, John


          
            
              Dear Sir,
            
            

              Boston.

               1st. February. 1786.
            
          

          Enthusiasm is as necessary to the science of Politics as of
            Religion: without zeal in the Cause there can be no success—Such zeal was once
            conspicuous, and this enthusiasm has borne us hitherto through a difficult &
            dangerous war. But that it should now leave us, all at once, is disagreable—not more so,
            however, than apparently true. What can have become of this said public spirit I cannot
            say— but certain it is that People seem in a manner indifferent to what is going
            forward; or to speak more properly to what should be going forward—Several persons have
            I seen, since my return, who during the war were active & forward, that have
            asked me how public matters now stood. I answered that they were not altogether as they
            should be abroad—but that I hoped all was getting to rights at home— “Indeed, said they
              each, I know no more of our affairs than you—Since I left Congress, said
            one, I have not troubled by head with public matters—they are perplexing, difficult
            & disagreable”—Upon my word, Sir, I do not like these sentiments, particularly
            at this time, when matters are on so uncertain a footing. Every man, that can do it,
            should rise up & exert himself—every man’s help is wanted—But it is impossible
            to turn a streem untill a new Channel is actually cut, or ’till a Dam is made to block
            its course. That such an obstruction was put to our folly & to our political
            wickedness I most heartily wish—By political wickedness I mean that predilection, or
            rather that fearful respect & awe of Great-Britain, which is but too evident,
            & which is altogether incompatible with perfect independance—We are sadly
            cramped, Sir—Our foreign & domestic State debts are heavy, & we cannot
            yet agree upon a mode to discharge them, though many have been proposed—Add to this that
            our private debts are a grievous burden to us—We owe to Great- Britain, &
            therefore our hands are tied up from seeking other Commerce—Here are swarms of
            Englishmen among us whom we may look upon as so many Spies; & otherwise as
            enemies, for their politics have no similarity to ours.—These one would immediately say
            were sufficient damps to the fire of enthusiasm—You will say perhaps that untill we are
            oppressed—exertion is not required—Yet, Sir, when both mind & body are borne
            down the spirit must fail— —However we have really seen worse days & have risen
            superior to them— & I cannot but hope that such measures will be pursued as
            shall eventually produce order, harmony, prosperity & happiness among us.—Hope
            implies a degree of expectation, and I really expect some exertions will by &
            bye be made, on the principle of there being an absolute necessity for it—I am sure we
            are able to support, defend & protect ourselves; but such is our backwardness to
            perceive our true situation that it must be forced upon us—If this is the case, the
            sooner the better is my opinion.—
          Excuse this long preachment, Sir. I
            can only say I wish I had a subject to write upon that would give you more pleasure. Yet
            I am sure you are interested in the state of our Country, & on that score hope
            your forgiveness—
          I wrote you largly by Capn: Lyde,
            & forwarded sundry letters under cover with mine for you also. They were given
            in charge to a young Gent: who had lived with Dr: Tufts, so I trust you have recd. them safe e’er this—Since then I have a letter fm. Mr: Jay, who, speaking of Mr: Lambe, says, “As smoke to the eyes & as vinegar to the teeth,
            so is the Sluggard to him that sendeth him.”—His sentiments & yours used to correspond.—
          With every sentiment of esteem & respect I am, Sir, / Yr: much obliged, humle: Servt:



          
            
              Chas: Storer.
            
          
          
            PS. I am desired & have the honor to transmit you a vote
              of thanks from the Cooperation of Harvard College to Mr:
              Nicholls, requesting your care of it.
          
        